Title: Notes on Debates, 29 March 1783
From: Madison, James
To: 


Saturday. March 29.
The objections urged agst. the motion of Mr. Lee on the Journal calling for specific Report of the Supt. of Finance as to monies passing thro’ his hands were that the information demanded from the office of Finance had during a great part of the period been laid before Congress & was then actually on the Table, that the term “application” of money was too indefinite, no two friends of the motion agreeing in the meaning of it and that if it meant no more than immediate payments under the warrants of the Superintendt to those who were to expend the money, it was unnecessary[,] the Superintendt being already impressed with his duty on that subject; that if it meant the ultimate payment for articles or services for the public, it imposed a task that wd. be impracticable to the Superintdt., and useless to Congress, who could no[t] otherwise examine them than through the department of accounts, & the Committees appd. half yearly for enquiring into the whole proceedings; & that if the motion were free from those objections, it ought to be so varied as to oblige the office of Finance to report the information periodically; since it would otherwise depend on the memory & vigilance of members, and wd. moreover have the aspect of suspicion towards the Officer called upon.—N.B. as the motion was made at first, the word “immediately” was used; which was changed for the words “as soon as may be” at the instance of Mr. Holten.
The object of the motion of Mr. Madison was to define & comprehend every information practicable & necessary for Congs. to know, & to enable them to judge of the fidelity of their Minister: and to make it a permanent part of his duty to afford it. The clause respecting copies of receipts was found on discussion not to accord with the mode of conducting business & to be too voluminous a task; but the question was taken without a convenient opportunity of correcting it. The motion was negatived see the Journal
